331Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
atomizing member in claims 1, 10 and 19.
Biasing member in claims 1, 10, and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 -12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyette (U.S. 2,803,499) in view of Mastubara (U.S. 2009/0056009).
With respect to claims 1, 10, and 19 Goyette discloses A shower system (#20 being a shower pipe)) comprising: 
a spray nozzle (22), the spray nozzle configured to receiver a flow of water from a water source (the piping 20 having a water source supplying fluid thereto) and to provide an atomized spray of water (from 46/48) comprising: 
a housing (42/30) define an inlet (inlet from 20 adjacent 30) configured to receive the flow of water (figure 2), an outlet configured to provide the atomized spray of water (40 to 46), and a longitudinal bore extending to the outlet (bore within 42/30), the housing including an atomizing member positioned adjacent the outlet (44/48); 
an elongated member (60) coupled to the housing in the longitudinal bore (see figure 8), the elongated member defining a pin at an end (having 34’54 at one end and 60 at another end) thereof, 
a body (38’) slidably coupled to the housing in the longitudinal bore, the body including an opening (the opening in which 60 is within, noted having 50’) extending therethrough; and 
a biasing member (52) configured to bias the body against the elongated member by a biasing force such that the elongated member extends through the opening (figure 8, as 60 extends through the opening at 50’); 
wherein the body is configured to move axially away from the elongated member toward the atomizing member in response to a pressure of a flow of water being above a threshold value so as to overcome the biasing force and allow the flow of water to pass through the opening to the atomizing member (as seen in the difference between figures 8 and 9). Goyette fails to disclose the shower system is for steal and comprises a steam generator (or said spray nozzle is fluidly coupled to the steam generator supplying water thereto). Mastubara discloses a system for a shower having steam generation (paragraph 0095), the shower steam system noted having nozzles at 3022, the system allowing for the desired sauna affect to a user. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the system of Mastubara rather then a simple shower of Goyette, allowing for a sauna shower which has self-cleaning nozzles (the nozzles of Goyette) allowing for a desired steamed shower for a user.
With respect to claims 2, 11, and 20, Goyette discloses the housing further defines a step (the step of 42/ in which 36’ rests against in figure 9) configured to limit axial movement of the body relative to the housing (as seen in figure 9), such that the body is positioned relative to the atomizing member to allow the flow of water to impinge on the atomizing member and provide an atomized spray of water (as seen in figures 8 and 9).
With respect to claims 3 and 12, Goyette discloses the pin is received through a complementary portion of the opening by the biasing member in response to the pressure of the flow of water being below the threshold value (as seen in figure 8).
With respect to claim 5 and 14, Goyette discloses the elongated member includes a first portion defining a plurality of channels (figures 8 and 9, 341 being taken as part of the elongated member 60 which extends there from, has two noted channels o each side of 60) therethrough and a second portion extending from the first portion to the end of the elongated member (being the noted element which appears to be a threaded plug, which 60 then extends from, being at the base of 60), wherein the plurality of channels are configured to direct the flow of water from the inlet to the body (as seen in figures 8 and 9).
With respect to claims 6 and 15, Goyette discloses the plurality of channels extend axially through the first portion and are positioned equidistant relative to each other (as seen in figure 8 and 9).

With respect to claim 7 and 16, Goyette discloses each of the plurality of channels has the same diameter (as seen in figures 8 and 9, as the two noted channels shown are identical).
With respect to claims 8 and 17, Goyette discloses a portion of the opening of the body (the opening about 60) is larger than an outer diameter of the elongated member (the outer diameter of 60) to define a fluid channel therebetween (as seen in figures 8 and 9), and wherein the fluid channel is configured to direct the flow of water to the atomizing member (as seen I figure 9).
With respect to claims 9 and 18, Goyette discloses the body includes a flange (the flange at 36’ having 54 above it) and an elongated portion extending axially away from the flange (as seen in figures 8 and 9), and wherein the flange includes a seal (54) configured to create a substantially watertight seal between the flange and the housing (as water is noted flowing within the passage and not about that of 54).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyette and Mastubara as applied to claims 3 and 12 above, and further in view of Divers (U.S 5,119,991).
With respect to claim 4 and 13, Goyette discloses pin and an outer surface there of as well as the claimed opening, but fails to disclose the pin has a tapered outer surface profile that is substantially the same as a surface profile of the body that defines the complementary portion of the opening such that there is substantially no space between the pin and the body when the biasing member biases the body against the elongated member.
Divers, figure 4, discloses a tampered 90 which goes to an opening at the end of 24, allowing for the opening of the nozzle 58 to be cleared and cleaned of any foreign substance therein (column 10 and 39-46). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a tampered pin and corelating surface of the opening as disclosed by Divers into that of Goyette to further improve the clearing/cleaning ability of the pin through the opening, by having the two elements be closer in size to leave less of a gap a better clearing of the opening can be done. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752